MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Oct 11 2019, 10:48 am
regarded as precedent or cited before any
                                                                          CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General
Indianapolis, Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Rasean Collins,                                          October 11, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-883
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G06-1706-F1-21819



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019               Page 1 of 7
[1]   Rasean Collins appeals the sentence imposed by the trial court after Collins was

      convicted of Level 3 felony aggravated battery and Level 6 felony pointing a

      firearm. Collins argues that the sentence is inappropriate in light of the nature

      of the offenses and his character. We affirm.


                                                     Facts
[2]   On June 10, 2019, then-seventeen-year-old Collins, Logan Jones, and Courtney

      McClellan were inside the home shared by Daniel Cook and McClellan. Cook

      secured his two children in the back seat of his car and yelled to McClellan to

      let her know he was leaving, but she did not respond. He picked up a can of

      spray paint and threw it towards the open door and into the kitchen to try to get

      her attention. The paint can bounced off a wall and hit Jones’s foot or leg, and

      Jones said, “That just hit me.” Tr. Vol. II p. 82. Cook said, “Do you want to

      do something about it,” and Jones replied that he did not. Id. at 82-83. Cook

      told Jones, “I’m going to beat your ass.” Id. at 116. Collins then said, “That

      just hit my friend,” and began arguing with Cook. Id. at 83. Collins stepped

      out of the house and into the garage.


[3]   Cook took a step towards Collins, who drew a gun and pointed it at Cook’s

      face, saying that he was going to kill Cook. Cook’s children were still in the car

      just behind where Cook was standing. Cook grabbed the barrel of the revolver

      and pushed it away, telling Collins to “fight me like a man, bitch.” Id. at 62,

      118. Collins walked back into the house and Jones attempted to calm him

      down. Collins encountered one of McClellan’s sisters, who was fourteen years


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019   Page 2 of 7
      old, and her thirteen-year-old friend, who asked Collins why he had a gun. He

      drew his gun and pointed it at their stomachs. He encountered another of

      McClellan’s sisters in the living room, who told Collins not to hurt Cook, and

      Collins pushed her out of his way.


[4]   Collins went back outside and continued to argue with Cook, who punched the

      hood of his car and again taunted Collins to “[f]ight me like a man, bitch.” Id.

      at 62, 64, 70. Collins drew his firearm again, pointing it at several other people

      who had come outside from Cook’s house, at the children in the car, and then

      at Cook’s head. Cook walked toward Collins, closing the gap between them

      until the barrel of the gun was against his chest, still taunting Collins to “Fight

      me like a man[.]” Id. at 63. Collins told Cook, “I’m going to kill you, bitch,”

      and Cook tried to push the gun away again. Id. at 25. This time, Collins fired

      the gun at “point blank range,” striking Cook in the chest. Id. at 26. As a result

      of his injuries, Cook is paralyzed from the waist down.


[5]   On June 12, 2017, the State charged Collins as an adult with Level 1 felony

      attempted murder, two counts of Level 6 felony pointing a firearm, and Level 6

      felony carrying a firearm without a license. Following a February 22, 2019,

      bench trial, the trial court acquitted Collins of attempted murder but found him

      guilty of the lesser-included offense of Level 3 felony aggravated battery. It also

      found him guilty of one count of Level 6 felony pointing a firearm. It found

      that the other charged offenses merged with the convictions and did not enter a

      judgment of conviction on those counts.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019   Page 3 of 7
[6]   Collins’s sentencing hearing took place on March 22, 2019. The trial court

      found the following mitigating circumstances: Collins had a learning disability

      and was relatively uneducated as he had not completed high school; Collins

      had a history of mental health issues; and Cook initiated the altercation. It also

      found the following aggravating factors: (1) the State presented more evidence

      than was necessary to prove aggravated battery; (2) children were present when

      Collins committed the offenses; (3) Collins was arrested for two separate

      offenses while on pretrial release for this case, one of which involved a gun; and

      (4) significant harm was done to the community in the hospitalization of and

      damage done to the victim. The trial court also observed that it was difficult to

      understand why Collins shot Cook over “something that started as

      ridiculous[ly] as this did,” and that Collins continued to participate in the

      altercation even though people were “begging [him] to stand down[.]” Id. at

      168.


[7]   The trial court sentenced Collins to concurrent terms of 14 years imprisonment,

      with four years suspended to probation, for aggravated battery, and 910 days for

      pointing a firearm. The trial court also ordered that Collins is to receive mental

      health counseling while in the Department of Correction. Collins now appeals.


                                   Discussion and Decision
[8]   Collins’s sole argument on appeal is that the sentence is inappropriate in light of

      the nature of the offenses and his character pursuant to Indiana Appellate Rule

      7(B). We must “conduct [this] review with substantial deference and give ‘due


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019   Page 4 of 7
       consideration’ to the trial court’s decision—since the ‘principal role of [our]

       review is to attempt to leaven the outliers,’ and not to achieve a perceived

       ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014)

       (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013)) (internal

       citations omitted).


[9]    For the Level 3 felony conviction, Collins faced a term of three to sixteen years

       imprisonment, with an advisory sentence of nine years. Ind. Code § 35-50-2-

       5(b). The trial court imposed a fourteen-year sentence but suspended four of

       those years, for an executed term of ten years imprisonment. For the Level 6

       felony conviction, Collins faced a term of six months to two and one-half years

       imprisonment, with an advisory term of one year. I.C. § 35-50-2-7(b). The trial

       court imposed the maximum term, to be served concurrently with the other

       sentence.


[10]   With respect to the nature of the offenses, while Cook instigated and continued

       the argument, Collins dramatically ratcheted up the seriousness of the incident

       by brandishing and pointing a firearm (at Cook and others, including minors).

       Collins did so in the presence of children, even going so far as to point the

       weapon at two teenagers and pushing a third out of his way when she begged

       him not to shoot Cook. When Collins finally shot Cook (with a gun Collins

       had no right to possess in the first place), he did so at point-blank range, leaving

       Cook paralyzed from the waist down and forever altering the course of that

       family’s life.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019   Page 5 of 7
[11]   With respect to Collins’s character, we acknowledge, as did the trial court, that

       he is young, did not finish high school, and has been diagnosed with post

       traumatic stress disorder. Collins had a tumultuous and unstable childhood,

       with a mother who was frequently incarcerated and a father who was not

       present in his life. The trial court took these circumstances into consideration

       when it suspended a portion of Collins’s sentence and ordered that he receive

       mental health treatment while incarcerated.


[12]   Even at a young age, Collins has a substantial juvenile record. He was first

       arrested at the age of eleven, and there are four delinquency proceedings with

       sealed records noted in the presentence investigation report. In 2015, Collins

       was adjudged delinquent for auto theft. Following that adjudication, Collins

       did not fully comply with the terms of his disposition, committing multiple

       probation violations. As part of his disposition, Collins was regularly drug

       tested; he tested positive for marijuana eighteen out of twenty-one times. While

       the instant charges were pending, Collins was charged with two new offenses,

       one of which involved a gun.


[13]   Although Collins is a young man who has had a troubled life, he has not shown

       a willingness to reform his behavior. If anything, it seems that his criminal

       activity is increasing in frequency and severity. Therefore, we do not find the

       sentence imposed by the trial court to be inappropriate in light of the nature of

       the offenses and Collins’s character.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019   Page 6 of 7
[14]   The judgment of the trial court is affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-883 | October 11, 2019   Page 7 of 7